NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      FEB 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HECTOR ARNOLDO MOLINA,                           No. 14-72539

              Petitioner,                         Agency No. A072-439-924

    v.
                                                  MEMORANDUM*
 DANA J. BOENTE, Acting Attorney
 General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

         Hector Arnoldo Molina, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008), and review de novo due process claims, Vilchez v.

Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We deny the petition for review.

      We reject Molina’s contentions based on streamlining because the BIA did

not streamline his case.

      Molina does not contest the BIA’s determination that he did not challenge

the IJ’s conclusion that he was statutorily ineligible for asylum.

      Molina testified that although his family had problems with guerrillas during

the 1980s, he was never physically harmed in Guatemala, and he was not sure if he

would be harmed or tortured if returned. Substantial evidence supports the

agency’s determination that Molina failed to demonstrate he was persecuted in

Guatemala. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing

alone . . . constitute past persecution in only a small category of cases, and only

when the threats are so menacing as to cause significant actual suffering or harm.”)

(internal quotation and citation omitted). Substantial evidence also supports the

agency’s conclusion that Molina failed to show it is more likely than not he will be

persecuted in returned. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of persecution too speculative). Thus, we deny the petition as to

Molina’s withholding of removal claim.


                                           2                                   14-72539
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Molina failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government in Guatemala. See

Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          3                                  14-72539